Citation Nr: 0811513	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a service-connected low back disability presently 
diagnosed as degenerative disc disease at L3-4, L4-5.  

2.  Entitlement to a compensable disability rating for 
bilateral sensorineural hearing loss.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1970 to March 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In February 2008, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
testified that his service-connected back and hearing loss 
disabilities had increased in severity since the last VA 
Compensation and Pension examinations were conducted in 
September 2004.  Specifically, he indicated the presence of 
some neurologic symptoms related to his low back disability.  
He also indicated having bouts of dizziness or vertigo.  The 
Board notes that the veteran is service-connected for 
tinnitus, although that issue is not presently on appeal.  
However, if the veteran's vertigo is related to his service-
connected tinnitus, that would impact his disability rating 
for his TDIU claim.  A VA examination needs to be conducted 
with respect to this disability.   

Service connection is in effect for a disability of the 
lumbar spine at a 40 percent disability rating.  A disability 
rating in excess of 40 for a low back disorder generally 
requires the presence of ankylosis of the spine, which is not 
shown by the evidence presently of record.  However, separate 
disability ratings for neurologic symptoms resulting from the 
low back disorder could be assigned.  The last VA 
Compensation and Pension examination of the veteran's spine 
was conducted in September 2004.  This examination was 
primarily musculoskeletal in nature.  However, the veteran's 
reported increase in symptoms are of radiculopathy of the 
lower extremities are neurologic in nature.  Accordingly, 
another VA examination should be ordered to obtain the 
evidence necessary to rate the veteran's disabilities with 
respect to his neurologic symptoms.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

In addition, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  This notice has not been provided to the 
veteran, this should be done.  

In regard to the veteran's claims for increased disability 
ratings, the Board observes that, in light of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the veteran was not provided with a duty-to-inform 
notice that complied with the VCAA.  On remand, notice with 
respect to the rating of the veteran's service-connected 
disabilities under the appropriate Diagnostic Codes should be 
provided.  

Finally, the veteran's most recent VA treatment records need 
to be obtained and associated with the claims file.  He 
testified that he received regular treatment at the VA 
medical clinic in Savannah, Georgia.  Records generated by VA 
are constructively included within the record.  If records of 
VA treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006) for all of the 
issues indicated above.  He needs to be 
provided notice with respect to the 
rating of his service-connected 
disabilities, effective dates, and 
establishing TDIU.  Pursuant to 
Vazquez-Flores, the letter should 
specifically inform that medical or lay 
evidence may be submitted or obtained 
demonstrating a worsening or increase 
in severity of the disabilities and the 
effect that worsening has on his 
employment and daily life.  He should 
also be informed generally, as the 
Diagnostic Codes under which he is 
rated contain criteria for higher 
ratings that require specific 
measurements or test results, of those 
requirements. 

2.  Request a complete copy of the 
veteran's current VA medical treatment 
records for the period of time from 
February 1, 2005, to the present for 
treatment at the VA outpatient clinic 
in Savannah, Georgia.  

3.  The veteran should be accorded an 
audiology examination to determine the 
current severity of his service-connected 
hearing loss.  The report of examination 
should include a detailed account of all 
manifestations of bilateral hearing loss, 
tinnitus, and vertigo found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
offer an opinion as to whether any current 
symptoms of dizziness and vertigo are 
related to the veteran's service-connected 
hearing loss and tinnitus.  If an opinion 
cannot be provided, the examiner should 
explain why.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
physician should provide complete 
rationale for all conclusions reached.

4.  The veteran should be accorded a 
neurologic examination.  The report of 
examination should include a detailed 
account of all manifestations of 
radiculopathy of the lower extremities and 
other neurologic symptoms of his 
degenerative disc disease of the lumbar 
spine.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should fully 
describe any impairment with respect to 
the veteran's ability to obtain and retain 
substantially gainful employment as a 
result of the low back disability, either 
alone or in combination with the other 
service-connected disabilities.  The 
examiner should provide complete rationale 
for all conclusions reached.

5.  Following the above, readjudicate 
the appellant's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

